Fish, J.
1. A paper purporting to be a last will and testament, which is attested by only two witnesses, and which has never been probated, is not admissible in evidence as such.
2. Title to personalty belonging to the estate of an intestate can not be shown to be in his widow by evidence that all the other heirs save one, who was a minor, had agreed that the property should belong to her, especially where it does not appear that the estate is free from debt.
3. As the plaintiff in the present case failed to show title to the property alleged to have been destroyed by the defendant, a recovery in her favor was unlawful, and the superior court erred in not sustaining a certiorari in the defendant’s favor. Judgment reversed.

All the Justices concurring.